Citation Nr: 0112726	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  00-14 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.  

3. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to an increased evaluation for bilateral 
tinnitus, currently evaluated as 10 percent disabling.

ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from April 1980 to August 
1981.

In a September 1999 rating decision, the RO denied the 
veteran's claims of service connection for PTSD, a bilateral 
eye condition, and bilateral hearing loss.  The September 
1999 rating decision also granted service connection for 
bilateral tinnitus, for which a 10 percent disability 
evaluation was awarded.  The veteran disagreed with the 
aforementioned determinations and a timely substantive appeal 
was filed.  

The issue of entitlement to service connection for PTSD will 
be the subject of the remand portion of this decision.  


FINDINGS OF FACT

1.  A bilateral eye disorder and bilateral sensorineural 
hearing loss were not shown during service or thereafter.  

2.  The veteran's bilateral tinnitus is evaluated as 
10 percent disabling, the maximum evaluation provided by the 
VA rating schedule.  


CONCLUSIONS OF LAW

1. A bilateral eye disorder and bilateral hearing loss were 
not incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2000).

2.  The criteria for an increased evaluation for bilateral 
tinnitus have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§  3.321, 4.87, Diagnostic Code 6260 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act (VCAA) of 2000 was passed into law.  Among 
other things, this law eliminated the concept of well-
grounded claims and redefined the obligations of VA with 
respect to the duty to assist.  The VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the claim for 
a benefit under any law administered by VA.  The VCAA also 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims and, under certain circumstances, 
also requires medical examinations and opinions.  

The veteran first filed his claims for the disabilities 
claimed herein in September 1998.  In developing his claims, 
the RO has indicated what is needed to substantiate his 
claims; provided the veteran with medical examinations; and 
assisted him in collecting service medical and post-service 
medical records that he has indicated exist and are pertinent 
to his claim.  


Law and Regulations

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
certain specified diseases, including organic diseases of the 
nervous system, which become manifest to a compensable degree 
within one year from the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation. 38 C.F.R. § 3.303(c).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory thresholds in any of the frequencies 500, 1,000, 
2,000, 3,000, and 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
relevant frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  


I.  Bilateral Eye Disorder

A service enlistment physical examination report dated in 
November 1979 shows that the veteran's distant vision in the 
right eye was 20/20.  Distant vision in the left eye was 
20/30, corrected to 20/20.  

Service medical records show that in May 1981 the veteran 
received an injury to his eyes sustained while using scouring 
powder.  It was reported that he was mildly photophobic and 
that his conjunctivas were injected bilaterally.  Abrasions 
were reported over both pupils, with the right eye corneal 
abrasion being more prominent.  The diagnosis included 
corneal abrasions.  Distance vision testing on the right eye 
was 20/20, and near vision was 20/25; and on the left it was 
20/25 and 20/25.  A subsequent medical entry revealed that 
the corneal abrasions were healed.  

The discharge physical examination report is negative for any 
abnormalities of the eyes.  Vision testing showed that at a 
distance, the veteran's vision was 20/20 on the right and 
20/30 on the left.  His near vision was 20/20 right and left.  

VA medical examinations including an examination of the eyes 
were performed in March 1999.  The veteran complained of an 
eye disorder.  The eye examination revealed that he wore 
glasses.  His visual acuity was corrected to 20/30 distance 
in each eye, and his near acuity was J2.  Refraction improved 
each eye.  The diagnosis was normal eye examination.  


Analysis

At enlistment into service physical examination findings show 
that the veteran had a refractive error.  It is important to 
note that for purposes of service connection, refractive 
errors of the eyes are not diseases within the meaning of 
applicable legislation.  In this context consideration of 
aggravation of a preexisting disability pursuant to 38 C.F.R. 
§ 3.306 is not applicable.  

The veteran's service medical records show that in May 1981 
he sustained an injury to his eyes resulting in corneal 
abrasions.  However, the data goes on to reveal that not too 
long thereafter the corneal abrasions were described as 
healed and by discharge from service, no abnormalities of the 
eyes were reported.  Furthermore, and most importantly, while 
the veteran has reported a bilateral eye disorder, the most 
recent VA eye examination revealed normal findings.  

In this case, a review of the medical evidence clearly shows 
that it preponderates against the veteran's claim.  It shows 
that while the veteran sustained corneal abrasions his eyes 
during service, they healed as no current medical disability 
of the eyes is shown.  Service connection requires the 
existence of a disability, and here no disability of the eyes 
for VA purposes is shown.  

The preponderance of the evidence is against the veteran's 
claim and the Board has no alternative but to deny the claim 
of entitlement to service connection for a bilateral disorder 
of the eyes.  


II.  Bilateral Hearing Loss

The service medical records report an episode of increased 
cerumen right greater than left, but they are absent for any 
abnormalities of the ears.  At the service discharge physical 
examination no abnormalities of the ears was reported.  It 
was indicated that a hearing examination was not performed 
due to excessive noise.  

A VA general medical examination was performed in March 1999.  
The veteran complained of bad hearing since August 1981 when 
he was subjected to noise aboard an aircraft carrier that was 
so severe he would have ear pain.  It was reported that the 
veteran's ears were filled with cerumen and an examination of 
the eardrums was not possible.  It was indicated that an 
audiogram performed that day was not disturbing.  He reported 
tinnitus.  The diagnosis was hearing deficit associated with 
tinnitus, may be due to acoustic trauma, aircraft carrier.  

At the March 1999 VA audiological examination the veteran 
reported using hearing protection in the military and noise 
exposure while working with fiber glass as a civilian.  The 
audiological examination revealed that at 500, 1,000, 2,000, 
3,000, 4,000 Hertz, the veteran's hearing in decibels was 5, 
10, 10, 10, and 15 in the right ear.  In the left ear at 500, 
1,000, 2,000, 3,000, and 4,000 hertz, the veteran's hearing 
was 5, 10, 15, 10, and 10.  Speech recognition scores were 
100 and 100.  The diagnosis was hearing is within normal 
limits.  

Analysis

The veteran's service medical records are entirely negative 
for elevated pure tone thresholds pursuant to 38 C.F.R. § 
3.385.  Furthermore, in an August 1999 VA audiology 
examination, pure tone thresholds in the right and left ear 
were normal as was speech recognition in both ears.  

Absent medical evidence of bilateral hearing loss either 
during service or thereafter, service connection must be 
denied.  

III.  Bilateral Tinnitus


Clinical findings from medical examinations performed in 
March 1999 reveal the veteran's complaints of periodic 
"buzzing" in both ears.  The clinical findings confirm a 
diagnosis of tinnitus.  

With respect to the veteran's claim of an increased 
evaluation for tinnitus, he is currently in receipt of a 
10 percent disability evaluation pursuant to 38 C.F.R. 
§ 4.87, Diagnostic Code 6260.  The 10 percent disability 
evaluation for tinnitus is currently the maximum compensation 
available under the rating schedule for that disability.  In 
essence an increased evaluation for the veteran's tinnitus 
disability is not available.

Furthermore, the record does not support a finding that the 
veteran's tinnitus presents such an unusual or exceptional 
disability picture as to warrant an extraschedular rating.  
38 C.F.R. § 3.321(b).  In this regard, the Board is compelled 
to conclude that a rating in excess of 10 percent for 
tinnitus is not warranted.
For essentially the same reasons as outlined earlier, further 
development of the record or notification would be of 
virtually no utility in view of the absence or qualifying 
ocular or auditory disease.  In the case of tinnitus, no 
possibility exists for a higher schedular rating.  
Accordingly, essential compliance with the VCAA has been 
accomplished.

ORDER

Entitlement to service connection for a bilateral disorder of 
the eyes is denied.  

Entitlement to service connection for bilateral hearing loss 
is denied.  

An increased evaluation for tinnitus is denied.  


REMAND

With respect to the issue of service connection for PTSD, 
because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law. 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO should arrange for an 
examination of the veteran by a VA 
psychiatrist for the purpose of 
ascertaining the current nature, extent of 
severity, and etiology of the veteran's 
psychiatric condition, to include PTSD.  
The claims file must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner should 
perform any testing necessary to provide 
an assessment of the veteran's condition.  
The examiner should express an opinion as 
to whether the veteran's current 
psychiatric condition, if any, including 
PTSD, is due to or was aggravated by any 
incident of service.  If any psychiatric 
disorder other than PTSD is found on 
examination, the examiner should offer an 
opinion as to whether any such disorder is 
causally or etiologically related to the 
veteran's military service.  The rationale 
for all conclusions should be provided.

2.  The RO should carefully review the 
examination report to ensure that it is in 
full compliance with this remand, 
including all of the requested findings 
and opinions.  If not, the report should 
be returned to the examiner for corrective 
action.

3.  The RO should then adjudicate the 
claim for service connection for PTSD 
after any further development or notice 
pursuant to the VCAA has been 
accomplished. 


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.  
	Member, Board of Veterans' Appeals


 


